Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 6, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141985-7                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PINO COLONE, M.D.,                                                                                      Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 141985-7
                                                                   COA: 287601, 287625, 289111
                                                                   Genesee CC: 07-086428-CZ
  PATRICK R. WARDELL, HURLEY
  MEDICAL CENTER BOARD OF
  HOSPITAL MANAGERS, UNIVERSITY
  OF MICHIGAN, UNIVERSITY HOSPITAL,
  and REGENTS OF UNIVERSITY OF
  MICHIGAN,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 7, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 6, 2011                       _________________________________________
         0330                                                                 Clerk